        Case 2:20-cv-01866-CKD Document 5 Filed 01/13/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM THOMAS JONES,                               No. 2:20-cv-01866-CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    COUNTY OF PLACER, et al.,
15                        Defendants.
16

17           Plaintiff is a county inmate proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. This proceeding was referred to this court pursuant to 28 U.S.C. § 636(b)(1) and

19   Local Rule 302.

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
        Case 2:20-cv-01866-CKD Document 5 Filed 01/13/21 Page 2 of 6


 1          I.      Unsigned Complaint

 2          At the outset, the court notes that plaintiff did not sign the complaint. The court cannot

 3   consider unsigned filings and the complaint shall be stricken from the record for that reason. Fed.

 4   R. Civ. P. 11; E.D. Cal. R. 131(b). Plaintiff has thirty days to file a signed complaint.

 5   Additionally, the court has set forth the appropriate pleading standards and noted potential defects

 6   in the factual allegations of the complaint. Plaintiff should pay careful attention to the legal

 7   standards governing his claims should he file an amended complaint.

 8          II.     Screening Standard
 9          The court is required to screen complaints brought by prisoners seeking relief against a

10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

11   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

12   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

13   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

14          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

15   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

16   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

17   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

18   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

19   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

20   Cir. 1989); Franklin, 745 F.2d at 1227.
21          In order to avoid dismissal for failure to state a claim a complaint must contain more than

22   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

23   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

24   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

25   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

26   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A
27   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

28   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
                                                        2
         Case 2:20-cv-01866-CKD Document 5 Filed 01/13/21 Page 3 of 6


 1   at 678. When considering whether a complaint states a claim upon which relief can be granted,

 2   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

 3   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

 4   U.S. 232, 236 (1974).

 5           III.    Allegations in the Complaint

 6           Plaintiff alleges that while in custody at the Placer County Jail in Auburn, California he

 7   was denied access to the courts because he was not transported to Sutter County to have other

 8   charges against him adjudicated.1 He alleges that this caused him unnecessary stress and mental

 9   anguish. Plaintiff names three defendants in this action: Placer County, Sheriff Devon Bell, and

10   Court Liason Officer Proctor. By way of relief, plaintiff seeks injunctive relief and monetary

11   damages.

12           IV.     Legal Standards

13           The civil rights statute requires that there be an actual connection or link between the

14   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

15   Monell v. Department of Social Services, 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

16   (1976). The Ninth Circuit has held that “[a] person ‘subjects' another to the deprivation of a

17   constitutional right, within the meaning of section 1983, if he does an affirmative act, participates

18   in another's affirmative acts or omits to perform an act which he is legally required to do that

19   causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th

20   Cir. 1978) (citation omitted). In order to state a claim for relief under section 1983, plaintiff must
21   link each named defendant with some affirmative act or omission that demonstrates a violation of

22   plaintiff's federal rights.

23           Government officials may not be held liable for the unconstitutional conduct of their

24   subordinates under a theory of respondeat superior. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)

25   (“In a § 1983 suit ... the term “supervisory liability” is a misnomer. Absent vicarious liability,

26
     1
27    It is not clear to the court whether plaintiff is a pretrial detainee or whether he has already been
     convicted of a crime because the complaint also indicates that he is in CDCR custody and not a
28   county inmate. See ECF No. 1 at 3.
                                                           3
        Case 2:20-cv-01866-CKD Document 5 Filed 01/13/21 Page 4 of 6


 1   each Government official, his or her title notwithstanding is only liable for his or her own

 2   misconduct.”). When the named defendant holds a supervisory position, the causal link between

 3   the defendant and the claimed constitutional violation must be specifically alleged; that is, a

 4   plaintiff must allege some facts indicating that the defendant either personally participated in or

 5   directed the alleged deprivation of constitutional rights or knew of the violations and failed to act

 6   to prevent them. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Taylor v. List, 880 F.2d

 7   1040, 1045 (9th Cir. 1989); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978).

 8          Plaintiff has a constitutional right of access to the courts and prison officials may not

 9   actively interfere with his right to litigate. Silva v. Vittorio, 658 F.3d 1090, 1101-02 (9th Cir.

10   2011). Prisoners also enjoy some degree of First Amendment rights in their legal

11   correspondence. Bounds v. Smith, 430 U.S. 817, 824-25 (1977). However, to state a viable

12   claim for relief, plaintiff must allege he suffered an actual injury, which is prejudice with respect

13   to contemplated or existing litigation, such as the inability to meet a filing deadline or present a

14   non-frivolous claim. Lewis v. Casey, 518 U.S. 343, 349 (1996).

15          Section 1997(e)(a) of Title 42 of the United States Code provides that “[n]o action shall be

16   brought with respect to prison conditions under section 1983 of this title, . . . until such

17   administrative remedies as are available are exhausted.” The exhaustion requirement demands

18   “proper” exhaustion. Woodford v. Ngo, 548 U.S. 81, 90-91 (2006). In order to “properly

19   exhaust” administrative remedies, the prisoner must generally comply with department procedural

20   rules, including deadlines, throughout the administrative process. Jones v. Bock, 549 U.S. 199,
21   218 (2006); Woodford, 548 U.S. at 90-91.

22          While not entirely clear, it appears plaintiff believes he should be released from custody in

23   Placer County. When a state prisoner challenges the legality of his custody and the relief he

24   seeks is the determination of his entitlement to an earlier or immediate release, his sole federal

25   remedy is a writ of habeas corpus which plaintiff would seek under 28 U.S.C. § 2254. Preiser v.

26   Rodriguez, 411 U.S. 475, 500 (1973). Also, to the extent plaintiff seeks damages, plaintiff is
27   informed he cannot proceed on a §1983 claim for damages if the claim implies the invalidity of

28   his conviction or sentence. Heck v. Humphrey, 512 U.S. 477, 487 (1994).
                                                         4
        Case 2:20-cv-01866-CKD Document 5 Filed 01/13/21 Page 5 of 6


 1          To the extent that plaintiff is challenging pending state criminal charges against him,

 2   plaintiff is advised that federal courts cannot interfere with pending state criminal proceedings

 3   absent extraordinary circumstances which create a threat of irreparable injury. Younger v. Harris,

 4   401 U.S. 37, 45-46 (1971). Irreparable injury does not exist in such situations if the threat to

 5   plaintiff’s federally protected rights may be eliminated by his defense of the criminal case.

 6   Moreover, “even irreparable injury is insufficient [to permit interference with the proceeding]

 7   unless it is ‘both great and immediate.’” Id. at 46 (quoting Fenner v. Boykin, 271 U.S. 240, 243-

 8   44 (1926)).

 9          V.      Analysis

10          Plaintiff’s complaint must be stricken because it was not signed. However, the court will

11   grant plaintiff leave to file an amended complaint. The court has identified several additional

12   defects with the allegations in plaintiff’s complaint and explained the relevant legal standards

13   governing these allegations.

14          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

15   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

16   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

17   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

18   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

19   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

20   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of
21   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

22          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

23   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

24   complaint be complete in itself without reference to any prior pleading. This is because, as a

25   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

26   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no
27   longer serves any function in the case. Therefore, in an amended complaint, as in an original

28   complaint, each claim and the involvement of each defendant must be sufficiently alleged.
                                                         5
        Case 2:20-cv-01866-CKD Document 5 Filed 01/13/21 Page 6 of 6


 1           VI.     Plain Language Summary for Pro Se Party

 2           The following information is meant to explain this order in plain English and is not

 3   intended as legal advice.

 4           The court is striking your complaint from the docket because you did not sign it. All

 5   pleadings filed by pro se parties must be signed. The court is giving you the chance to file a

 6   signed complaint within 30 days from the date of this order. If you choose to file an amended

 7   complaint pay careful attention to the legal standards described in this order which appear to

 8   govern the factual allegations in your complaint. If you do not file an amended complaint, the

 9   undersigned will recommend that your case be dismissed without prejudice.

10           Accordingly, IT IS HEREBY ORDERED that:

11           1. Plaintiff's complaint (ECF No. 1) is stricken because it is unsigned;

12           2. Within thirty (30) days of the date of this order, plaintiff may file a signed amended

13   complaint that complies with the pleading and legal standards set out above;

14           3. The Clerk of the Court is directed to send plaintiff a copy of the civil rights complaint

15   form; and

16           4. Plaintiff is warned that his failure to comply with this order will result in a

17   recommendation that this action be dismissed.

18   Dated: January 13, 2021
                                                       _____________________________________
19
                                                       CAROLYN K. DELANEY
20                                                     UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26   12/jone1866.unsigned.docx

27

28
                                                         6
